     Case 1:17-cv-00533-DAD-GSA Document 114 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MITCHELL GARRAWAY,                                    1:17-cv-00533-DAD-GSA (PC)

12                       Plaintiff,                         ORDER DENYING MOTION FOR
                                                            COURT ORDER
13            v.
                                                            (ECF No. 112.)
14    JACQUILINE CIUFO, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se and in forma pauperis with this civil rights
18   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now proceeds with
19   Plaintiff’s original Complaint filed on April 17, 2017, against defendants Jacqueline Ciufo (Unit
20   Manager), K. Miller (Corrections Officer), and Lieutenant (Lt.) J. Zaragoza (collectively,
21   “Defendants”), for failure to protect Plaintiff in violation of the Eighth Amendment. (ECF No. 1.)
22          On August 10, 2020, Plaintiff filed a motion for a court order directing Warden Cheatham:
23   (1) to allow Plaintiff’s court-appointed counsel to enter the United States Penitentiary in Coleman,

24   Florida, where Plaintiff is incarcerated; (2) to allow “a U.S. Marshall computer specialist, or other

25   such non-Bureau of Prisons computer specialist, [be allowed] to enter [the Penitentiary] for the

26   purpose of accessing the Federal Bureau of Prisons ‘Sentry’ computer systems and its G-drive to

27   locate, inspect, and copy all Federal Bureau of Prisons Office of Internal Affairs, and other
     documents, related to ‘Inmate Investigative Report, ATW-16-0161’ which were entered into that
28

                                                        1
     Case 1:17-cv-00533-DAD-GSA Document 114 Filed 08/12/20 Page 2 of 2

 1   system’s G-drive from April 2016 to December 2016”; (3) to allow Plaintiff to be present; (4) to
 2   allow Plaintiff to confer with the court-appointed attorney for one hour afterward; and (5) to provide

 3   full hazmat suits, latex gloves, and face masks for safety. (ECF No. 112.)

 4           The court shall not issue the orders sought by Plaintiff. First, Plaintiff has not been

 5   appointed counsel by the court and therefore the court cannot direct the Warden to permit Plaintiff’s
     appointed counsel to enter the penitentiary. Second, to the extent that Plaintiff seeks an order
 6
     compelling the Warden to enable him to obtain discovery documents, Plaintiff must first request
 7
     the discovery documents from the Defendants.1 Accordingly, Plaintiff’s motion shall be denied.
 8
             Therefore, based on the foregoing, Plaintiff’s motion, filed on August 10, 2020, is DENIED.
 9

10
     IT IS SO ORDERED.
11

12       Dated:      August 12, 2020                                    /s/ Gary S. Austin
                                                             UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25   1
      Subject to certain requirement, Plaintiff is entitled to the issuance of a subpoena commanding the production of
     documents from a non-party, and to service of the subpoena by the United States Marshal. Fed. R. Civ. P. 45; 28
26   U.S.C. 1915(d). However, the Court will consider granting such a request only if the documents sought from the
     non-party are not equally available to Plaintiff and are not obtainable from Defendants through a request for
27   production of documents. Fed. R. Civ. P. 34. Plaintiff has not demonstrated that he made a request to Defendants for
     production of these documents, nor has Plaintiff filed a motion to compel Defendants to produce the requested
28   documents.

                                                               2
